The appellant was indicted, tried, and convicted of the offense of distilling, making, or manufacturing alcoholic, spirituous, malted, or mixed liquors or beverages, a part of which was alcohol. Also for the unlawful possession, etc., of a still to be used for that purpose.
The evidence was in conflict, but it clearly appears it was ample to uphold the verdict of the jury, and to sustain the judgment of conviction pronounced and entered.
The trial appears to have proceeded throughout without objection or exception, save as to the action of the court in overruling the motion for a new trial. On the hearing of said motion the defendant insisted, in the first six grounds thereof, that the evidence was insufficient and that the verdict was contrary to the evidence. There is no merit in these insistences as hereinabove stated. The seventh ground of the motion is not sustained by the record, as it nowhere appears therein that the affirmative charge for defendant was requested. No such charge is incorporated in the record; but, if there had been, it could not have availed the defendant, as the evidence was in sharp conflict and presented a jury question. The record is regular.
Affirmed.